I would like to join previous
speakers in congratulating you, Mr. President, on your
election to the presidency of the fifty-ninth session of
the General Assembly. I also wish to congratulate your
predecessor, Mr. Julian Robert Hunte, for his
exemplary stewardship of the Assembly during his
presidency of the fifty-eighth session.
At the Millennium Summit, Member States
committed themselves to a shared vision of global
solidarity and common security. We reaffirmed our
faith in the United Nations and its Charter as
indispensable for a more peaceful, secure and just
world. As we have entered the new century we have
done our best to maintain the vital importance of
international law, so that all countries may be able to
count on the Organization in their hour of need and so
that, in turn, the United Nations can fulfil what the
world expects from it.
Some of our actions sought to protect millions of
innocent people, especially women and children, who
still fall victim to brutal armed conflicts. Others
endeavoured to establish a more equitable world
economy, where all countries must have equal chances
at fair competition.
Azerbaijan is making its own contribution to the
strengthening of global and regional security. As an active
member of the global coalition against international
terrorism, Azerbaijan is faithfully cooperating,
bilaterally and within multilateral frameworks, to
suppress this evil that continues to bring death and
suffering to innocent peoples. Azerbaijan is among the
countries that have suffered directly from the
consequences of armed conflicts on its territory. In
reality those conflicts are interlinked, and we have no
other choice but to face them in cooperation and unity.
There should be no room for double standards.
Since the very day it became a member of the
United Nations, Azerbaijan has constantly drawn the
attention of the international community to the conflict
7

between Armenia and Azerbaijan over Nagorno-
Karabakh and to the occupation by Armenia of
Azerbaijani territories. Azerbaijan expected the United
Nations to compel the aggressor to move out of its land
and to allow the expelled Azerbaijani population to
return to their homes. I should like to recall that, in
1993, the Security Council unanimously adopted four
resolutions — resolutions 822 (1993), 853 (1993), 874
(1993) and 884 (1993) — in response to Armenia’s
occupation of sovereign Azerbaijani territories.
Those resolutions confirmed that the region of
Nagorno-Karabakh was part of Azerbaijan, resolutely
called for respect for the sovereignty and territorial
integrity of Azerbaijan and its internationally
recognized borders, and underlined the inadmissibility of
the use of force for the purpose of acquiring territory.
The resolutions demanded an immediate, complete and
unconditional withdrawal of occupying forces from all
occupied areas of Azerbaijan and called for the
establishment of conditions for the safe return of
displaced people to their places of permanent residence.
None of those resolutions — which were intended
to restore justice and peace and the territorial integrity
of Azerbaijan — has been implemented by Armenia,
which never respected or recognized the fundamental
principles of international law contained in the
resolutions that laid down the basis for the settlement
of the conflict. Nagorno-Karabakh and seven other
regions of Azerbaijan, which make up 20 per cent of
the territory of Azerbaijan, have been occupied by
Armenia for more than 10 years. As a result of the
policy of ethnic cleansing conducted by Armenia, more
than 1 million of Azerbaijan’s people have become
refugees or internally displaced persons.
The silence of the Security Council has had a
devastating impact on the resettlement process.
Armenia has ignored the resolutions and has attempted
to consolidate the results of its military aggression —
and it has not been punished for it. Armenia
consequently launched an outrageous policy involving
massive illegal settlement of an Armenian population
in occupied Azerbaijani territories. That also is a
blatant violation of international law, and in particular
of the 1949 Fourth Geneva Convention relative to the
Protection of Civilian Persons in Time of War.
Moreover, the situation has deteriorated, with those
territories being used for drug trafficking, arms
transfers, the harbouring of terrorists, illegal economic
activities and smuggling. The occupied Azerbaijani
territories have become a kind of grey zone out of the
control of Azerbaijan’s Government and free from any
international monitoring.
The self-proclaimed, non-recognized so-called
Nagorno-Karabakh republic is a constant threat to
peace and security in the whole region. Armenian
aggressors and Nagorno-Karabakh separatists are also
exploiting natural resources in the occupied
Azerbaijani territories and are attempting to engage
overseas companies in their illegal business. I call
upon Member States to take all necessary measures to
make their nationals and companies respect
international law and to prevent them from illegal
activities on the territory of our country. For its part,
Azerbaijan will undertake all necessary legal and
practical measures to hold those companies
accountable for participation in the stealing of the
natural wealth belonging to a sovereign nation.
Furthermore, Armenia is falsifying history and
misappropriating the cultural and architectural heritage
of the Nagorno-Karabakh region of Azerbaijan.
Religious and historical monuments, ancient
manuscripts and other cultural properties have been
destroyed, refashioned, plundered or removed.
The process of political settlement of the conflict
that has been conducted within the Minsk Group of the
Organization for Security and Cooperation in Europe
(OSCE) during the last 12 years has thus far yielded no
results. No serious consideration has been given by the
Minsk Group to the implementation of the Security
Council’s resolutions, to assessing the situation on the
ground or to the illegal activities carried out by
Armenia in the occupied territories of Azerbaijan.
It is obvious that, under the current passive and
silent attitude of the United Nations, the Security
Council, the OSCE and the Minsk Group, and without
strong pressure from the international community,
Armenia will not abandon its aggressive and
destructive stance. The illegal actions of Armenia in
occupied Azerbaijani territories and its position in the
negotiating process prove that Armenia is not intent on
finding a solution to the problem. Rather, it intends to
further prolong the negotiations and to consolidate the
results of its aggression, while trying ultimately to
impose a fait-accompli-based settlement.
I wish to stress from this podium that a settlement
of this issue must be based only on international law
and democracy, not on ethnic cleansing and the de
8

facto annexation of the territory of a sovereign State.
Azerbaijan will never accept the occupation of its
territory, the violation of its territorial integrity or the
results of ethnic cleansing.
The return of Azerbaijan’s displaced population
to their homes remains one of our key priorities in the
process of settling the conflict. But even before our
expelled people, refugees and internally displaced
persons come back home, there is still an urgent need
for all the relevant United Nations agencies, donor
countries and international humanitarian organizations
to be actively involved in addressing the suffering of
the most affected part of population.
The Government of Azerbaijan does not spare
time, effort or financial resources to do its part; but
given the scale of displacement, that is not sufficient.
Burden-sharing between the Government and relevant
international organizations is crucial. In addition to
purely material support, we also request a renewal of
international attention to the problem and better
coordination on the part of the United Nations and its
specialized agencies, as well as efforts by all international
organizations. We expect a more responsive strategy by
the United Nations with regard to the state of the
forgotten humanitarian crisis in Azerbaijan.
Azerbaijan is fully committed to the objectives of
poverty eradication and to the promotion of good
governance. On that basis, and as a result of the
measures we have undertaken, we are currently seeing
increased economic performance and growth.
Azerbaijan is making its contribution to the
development of transregional cooperation. We are also
promoting such transportation and communication
networks as the Transport Corridor Europe Caucasus
Asia project and the Baku-Tbilisi-Ceyhan and Baku-
Tbilisi-Erzerum oil and gas pipelines. Those projects
will ensure predictable access for the exports of land-
locked countries to world and regional markets.
The United Nations has to adapt itself in order to
successfully tackle all the challenges it faces. The
long-standing issue of United Nations reform needs
finally to be resolved. The inability of the Security
Council to cope with problems, and particularly those
related to armed conflicts, is obvious. The new
Security Council should be more representative,
responsible and democratic. Its working methods must
be more transparent and able to respond more rapidly
to the new challenges, risks and threats of the twenty-
first century. Developing viable mechanisms for the
implementation of Security Council resolutions is also
a pressing issue.
It is the obligation of all of us to collectively
apply effective approaches to current problems,
thereby enabling a stable environment for the
sustainable growth and democratic development of
nations. That can only be achieved through
strengthening the norms and principles of international
law and through friendly relations and mutually
beneficial cooperation among States.